Citation Nr: 0833982	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-20 528	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had Recognized Guerrilla Service from April 13, 
1945 to February 12, 1946, and Regular Philippine Army 
Service from February 13, 1946 to February 20, 1946.  He died 
in early 2000.  The appellant in this matter is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA),  Regional Office (RO), 
in Manila, the Republic of the Philippines, which denied 
service connection for the cause of the veteran's death.

In September 2008, the appellant and her two sons, R.C., and 
S.C., testified at a video conference hearing over which the 
undersigned Acting Veterans Law Judge presided.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the time of the veteran's death, he was not service 
connected for any disability.

2.  The cause of the veteran's death was asphyxia; carcinoma.

3.  Neither asphyxia nor carcinoma had their onset during 
active service, resulted from disease or injury in service, 
or resulted from a service-connected disability.
CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2005, September 2005, and August 
2008, the appellant was notified of the evidence not of 
record that was necessary to substantiate her claim.  She was 
told what information that she needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra. 

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the veteran was not service connected for any 
disability.  The appellant contends that the veteran's death 
was a result of his period of active service.  The VCAA 
notice letters told the appellant that she needed medical 
evidence relating the cause of the veteran's death to 
service.  Therefore, it was responsive to her application for 
benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available service, and 
medical treatment records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  While assistance also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim, in the matter at hand, there is no reasonable 
possibility that a medical opinion would substantiate the 
appellant's claim.  As explained below, the veteran died from 
causes that have not been shown to be etiologically related 
to his period of active service.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The service medical records are negative for any 
complaints or findings of asphyxia or carcinoma.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection for the cause of the veteran's death

The appellant principally argues that the veteran developed 
asphyxia and carcinoma which resulted in the veteran's death 
as a result of his period of active service.  During her 
September 2008 video conference hearing, she asserted that 
prior to his entrance into service, the veteran did not 
exhibit symptoms associated with a respiratory disorder.  She 
added that upon his return from service, he was coughing.  
She also indicated that the veteran sought treatment right 
after service, but that she could not recall exactly where or 
when that had been.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service. 38 
C.F.R. §§ 3.307, 3.309 (2007).  Malignant tumors and brain 
tumors are chronic diseases with a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309 (2007).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The veteran's death certificate from the Office of the 
Municipal Civil Registrar of the Republic of the Philippines 
in Binmaley, Pangasinan, dated in April 2005 shows that the 
immediate cause of death was asphyxia; carcinoma.  At the 
time of his death, he was not service connected for any 
disability.

A review of the veteran's service medical records reveals 
that there is no record of symptoms associated with asphyxia 
or carcinoma during his period of active service.  A Report 
of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement, dated in 
February 1946 shows that the veteran's lungs were normal and 
that chest X-rays were negative.  It was indicated that the 
veteran had no significant diseases, wounds, or injuries.

Prior to his death, a Certificate of Confinement from the 
Dagupan Doctors Villaflor Memorial Hospital dated in April 
2005 shows that the veteran had been hospitalized for eight 
days in January 2000 and February 2000 for bronchogenic 
carcinoma and massive right pleural effusion.

Having carefully considered the claim in light of the record 
and applicable law, the Board finds that the weight of the 
competent medical evidence of record does not show that 
service connection is warranted on the theory that the 
veteran's asphyxia or carcinoma had developed as a result of 
his period of active service.  Initially, the Board notes 
that the veteran's  service medical records show no treatment 
for any such condition.  The earliest medical evidence of 
record showing any related condition is not until his 
admission in the Dagupan Doctors Villaflor Memorial Hospital 
in April 2005.  This was almost 59 years following his 
discharge from service.  

The evidence of record does not show that the veteran's death 
was related to any disorder which may have potentially been 
related to his period of active service.  As there is no 
medical evidence of in-service occurrence or aggravation of 
asphyxia or carcinoma, and as there has been no medical 
evidence of a nexus between an in-service injury or disease, 
or a service-connected disability, and the veteran's cause of 
death, entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

There is also no indication that the veteran had a diagnosis 
of a chronic disease or of a malignant tumor which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death as a result of a disability which may be 
presumptively related to service is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's death was the result of his 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the assertions of the appellant and 
her sons which suggest a relationship between the veteran's 
service and the cause of his death.  However, as lay persons, 
they are not competent to provide the necessary nexus between 
the veteran's service and his death.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


